 



Exhibit 10-w
FIFTH AMENDMENT
OF
ADC TELECOMMUNICATIONS, INC.
401(k) EXCESS PLAN
(2002 Restatement)
     WHEREAS, ADC TELECOMMUNICATIONS, INC., a Minnesota corporation (the
“Principal Sponsor”), by resolution of its Board of Directors, has heretofore
established and maintains a nonqualified, unfunded, deferred compensation and
supplemental retirement plan for the benefit of a select group of management or
highly compensated eligible employees (the “Plan”), which, in its most recent
restated form, is embodied in a document entitled “ADC TELECOMMUNICATIONS, INC.
401(k) EXCESS PLAN (2002 Restatement),” as amended by four amendments
(hereinafter collectively referred to the “401(k) Excess Plan Statement”); and
     WHEREAS, the ADC TELECOMMUNICATIONS, INC. SUPPLEMENTAL RETIREMENT PLAN has
been terminated effective October 31, 2005, and the Principal Sponsor desires to
amend the 401(k) Excess Plan Statement to provide an additional benefit for
certain employees previously covered under such Supplemental Plan; and
     WHEREAS, the Retirement Committee of ADC Telecommunications, Inc. has been
delegated the power to make further amendments of the 401(k) Excess Plan
Statement which do not materially increase the cost of the Plan; and
     NOW, THEREFORE, BE IT RESOLVED, the 401(k) Excess Plan Statement is hereby
amended in the following respects, all such amendments to be effective as of
January 1, 2006, with respect to employees who are employed by the Employer or
an Affiliate (as such terms are defined in the Plan) as of such date:
1. AMENDMENT TO SPECIAL ELIGIBILITY RULE FOR TRANSITION BENEFIT. Section 2.3 of
the Plan Statement shall be amended in its entirety to read in full as follows:
2.3. Special Eligibility Rule for Transition Benefit. Any employee of the
Employer or an Affiliate who, in a Plan Year (including 2005), receives:
(i) Excess Compensation or is expected to receive Compensation in excess of
$140,000 for such Plan Year (or such higher amount as shall be determined by the
Retirement Committee from time to time) and (ii) a transition benefit under the
ADC Retirement Savings Plan shall be eligible for a transition benefit
contribution under this Plan.
2. AMENDMENT TO TRANSITION BENEFIT TERMS. Section 3.4 [Transition Benefit] of
the Plan Statement shall be amended in its entirety to read in full as follows:
3.4. Transition Benefit.
     3.4.1. Amount. For a Plan Year in which an employee is eligible for a
transition benefit under this Plan, the Employer shall credit a Transition
Benefit Account established for such employee with an addition equal to the sum
of the following:

 



--------------------------------------------------------------------------------



 



  (a)   an amount equal to the employee’s Excess Compensation for such Plan Year
multiplied by the transition benefit percentage determined for such employee
under the Retirement Savings Plan for such Plan Year, and     (b)   the amount
of any transition benefit (other than the amount identified in paragraph
(a) above) to be allocated to such employee which is in excess of the maximum
permissible addition which would have been contributed on behalf of the
Participant under the Retirement Savings Plan but for the limitation on annual
additions imposed under section 415 of the Code.

     3.4.2. Crediting the Account. The transition benefit addition which is made
with respect to a Participant under paragraph 3.4.1(a) shall be credited in
dollar amounts to the Participant’s Transition Benefit Account as soon as
administratively practicable following the last day of the calendar month for
which the addition is made. The transition benefit addition which is made with
respect to a Participant under paragraph 3.4.1(b) shall be credited in dollar
amounts to the Participant’s Transition Benefit Account as soon as
administratively practicable following the Annual Valuation Date in the Plan
Year (including the Plan Year ending December 31, 2005) for which the addition
is made.
3. SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the Plan
Statement shall continue in full force and effect.

 